Citation Nr: 0613015	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-14 577	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.  

4.  Entitlement to an initial compensable rating for left 
ankle tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1999 to 
February 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  During the pendency of the veteran's appeal, 
her claims file was transferred from the Waco RO to the RO in 
Wichita, Kansas.

Following certification of the veteran's appeal to the Board, 
the veteran submitted additional evidence directly to the 
Board in December 2005.  The veteran has waived her right to 
have the RO consider this evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2005).  The Board accepts this 
evidence into the record on appeal.  

As the appeal with respect to the veteran's claims for higher 
ratings emanate from the veteran's disagreement with the 
initial compensable and noncompensable evaluations assigned 
following the grants of service connection, the Board has 
characterized the claims for an initial rating, in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  Since the February 16, 2002, effective date of the grant 
of service connection, the veteran's bilateral knee 
disability is manifested by subjective complaints of pain 
with activity and prolonged standing, popping, and tenderness 
along the inner sides of the knee caps; and objective 
findings of full flexion and extension of the knees, 
tenderness, crepitus, ligamentous laxity (without 
instability), abnormal tracking of the right knee cap (not 
the left), and normal X-ray findings with a total body bone 
scan consistent with degenerative changes.  

2.  Since the February 16, 2002, effective date of the grant 
of service connection, the veteran's low back strain has been 
manifested by characteristic pain on motion without muscle 
spasm or loss of lateral spine motion; forward flexion of the 
thoracolumbar spine greater than 60 degrees, a combined range 
of motion of the thoracolumbar spine greater than 120 
degrees; and X-ray evidence of, in particular, transitional 
vertebral bodies at T-12 and L-5, and scoliosis.  

3.  Since the February 16, 2002, effective date of the grant 
of service connection, the veteran's left ankle tendonitis 
has been manifested by subjective complaints of pain, 
tenderness, and periodic ankle sprains; and objective 
findings of a normal range of motion, ligamentous 
laxity/instability, and normal X-ray findings with a total 
body bone scan consistent with degenerative changes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5024, 5260, 5261 (2005).  

2.  The criteria for an initial rating in excess of 10 
percent for patellofemoral pain syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5024, 5260, 5261 (2005).  

3.  The criteria for an initial rating in excess of 10 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.71, 4.71a, Diagnostic Code 5295 (2003), 38 C.F.R. § 4.71a, 
5237 (2005).  

4.  The criteria for an initial compensable rating for left 
ankle tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5024, 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claims on appeal has also been accomplished.  

In this respect, through a June 2004 notice letter, July 2002 
statement of the case (SOC), and August 2005 supplemental SOC 
(SSOC), the RO notified the veteran and her representative of 
the legal criteria governing her claims, the evidence that 
had been considered in connection with her claims, and the 
bases for the denial of her claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to substantiate her claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

In this regard, the Board points out that, prior to the 
November 2005 certification of the veteran's appeal to the 
Board, the RO received additional evidence from the veteran's 
representative.  That evidence was received by the RO in 
September 2005, and consisted of VA treatment records and 
examination reports.  A review of the claims file reflects 
that the RO did not consider this evidence prior to 
forwarding it to the Board.  In this case, the evidence is 
duplicative of evidence already considered by the RO.  As 
such, a remand to the RO for issuance of an SSOC in this 
instance is not warranted.  See 38 C.F.R. § 19.31 (2005).  

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom she wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in her possession pertinent to her claims. 

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which [she] [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that these claims must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although notice regarding the award of an effective 
date has not been provided, see Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006), the Board does not now 
have such issue before it.  Consequently, a remand for 
additional notification on this question is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  The 
veteran's service medical records have been associated with 
the claims file, as have medical records from the VA Medical 
Center in Wichita, Kansas.  The veteran has been provided VA 
examinations, the reports of which are of record.  
Significantly, neither the veteran nor her representative has 
otherwise alleged that there are any outstanding medical 
records probative of the veteran's claims that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 
9 Vet. App. 7 (1996). 

A.  Patellofemoral Pain Syndrome of the Knees

A review of the medical evidence of record reflects a report 
of November 2001 VA examination (undertaken while the veteran 
was still on active service), in which she complained of 
bilateral knee pain, which was aggravated with normal daily 
activity.  The veteran reported that she used knee braces.  
On clinical evaluation, the knees were tender on palpation.  
Range of motion was from 0-140 degrees with pain.  
Radiographic study (X-ray) of the knees was reported as 
normal.  The examiner's diagnosis was bilateral knee 
patellofemoral pain syndrome.  

VA outpatient treatment records reflect the veteran's 
complaints of pain in her knees.  Clinical evaluations 
revealed medial joint line tenderness, bilateral 
patellofemoral crepitance, and generalized ligamentous 
laxity.  A noted treatment plan included physical therapy to 
improve strength, flexibility, and range of motion of the 
knee joints.  An April 2003 progress note reflects that the 
veteran had worn a knee brace but that this had not 
alleviated her symptoms.  A May 2003 magnetic resonance 
imaging (MRI) report reflects a finding of some abnormal 
signal from the substance of each meniscus, which was noted 
as possibly representing some mild degenerative change, but 
without any tear extending to the meniscal surface.  Joint 
effusion was also identified.  

During a June 2004 evaluation, the veteran denied any 
locking, giving away, or joint line pain associated with her 
knees.  She indicated that her knee pain was deep below the 
knee caps.  Range of the motion of the veteran's knees was 
reported normal.  The diagnosis included patellar 
chondromalacia.  

A report of October 2004 VA examination reflects the 
veteran's complaints of bilateral knee pain with left knee 
popping.  The veteran reported that it felt as if her knee 
cap was pulling away while going down stairs and slipped to 
the side when walking.  She indicated that she no longer ran 
but did use her legs on non-impact exercise equipment.  On 
clinical evaluation, there was a full range of motion of both 
knees, and the examiner reported that there was no additional 
limitation of motion on repetitive use.  The examiner 
reported that both knees exhibited crepitus, subpatellar 
tenderness, excessive motion, and abnormal tracking of the 
patella of the right knee.  There were no reported findings 
of instability.  Radiographic study of the veteran's knees 
was normal.  The examiner's diagnosis was chondromalacia 
patella of the knees, the right worse than the left.  The 
examiner further commented that the veteran's bilateral knee 
disability had no significant effect on her occupational 
activities and mild effects on daily activities such as 
exercise, sports, and recreation.  It was also noted that the 
current knee pain was from overuse connected with prolonged 
standing.  

A report of a July 2005 whole body bone scan reflects 
increased uptake in the knees.  The impression included 
changes most consistent with mild degenerative joint disease.  
A treatment record, dated in December 2005, reflects the 
veteran's continued complaints of knee pain.  

The veteran's patellofemoral pain syndrome of the right knee 
and of the left knee are each evaluated as 10 percent 
disabling and rated analogously under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, for Tenosynovitis.  Tenosynovitis is to 
be rated on limitation of motion of affected parts as 
degenerative arthritis under Diagnostic Code 5003.  That code 
provides that degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  

Furthermore, under diagnostic code 5003, in the absence of 
limitation of motion, arthritis is rated as 20 percent 
disabling with X-ray evidence of involvement of 2 or more 
major joints or 2 or more major joint groups, with occasional 
incapacitating exacerbations; and 10 percent disabling with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  However, Note (2) under 
Diagnostic Code 5003 reflects that the 20 percent and 10 
percent ratings based on X-findings of degenerative changes 
will not be utilized in rating conditions listed under 
diagnostic codes 5013 to 5024, inclusive.  Id.  

In this case, since the February 16, 2002, initial grant of 
service connection, the Board finds that the veteran's 
service-connected right and left knee disabilities do not 
warrant ratings in excess of 10 percent.  

The Board notes that the initial 10 percent rating assigned 
for the veteran's right and left knee disabilities was based 
on the veteran's service medical records and the report of 
November 2001 VA examination.  During that VA examination, 
the veteran's knees exhibited painful but full motion.  Since 
the initial grant of service connection, the medical evidence 
has reflected the veteran's complaints of pain in her knees 
with activity such as running and with standing for prolonged 
periods.  The veteran's knees have exhibited a full range of 
motion.  Furthermore, the examiner in October 2004 noted that 
the veteran did not experience any limitation in range of 
motion of her knees due to repetitive motion, and that the 
bilateral knee disability had no significant effects on her 
occupational activities and mild effects on daily activities 
such as exercise, sports, and recreation.  Thus, there simply 
is no clinical evidence to suggest that the veteran's pain 
(as alleged) is so disabling as to approximate the level of 
impairment required for the assignment of a rating more than 
the current 10 percent rating for either the right knee or 
left knee.  Separate compensable ratings based on limitation 
of flexion (diagnostic code 5260) and limitation of extension 
(diagnostic code 5261) are not warranted for the same 
reasons-there is no loss of flexion or extension that 
warrants compensable ratings, even when functional loss due 
to pain is considered.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5260, 5261 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  See also VAOPGCPREC 9-2004 
(September 17, 2004) (separate ratings under diagnostic code 
5260 and diagnostic code 5261 may be assigned for disability 
based on limitation of motion of the same joint).  

Likewise, the medical evidence appears to reflect that the 
veteran has degenerative changes associated with both knee 
joints, based on findings from a whole body bone scan and 
MRI.  However, even assuming in favor of the veteran on the 
question of degenerative changes associated with her knees as 
suggested, both the right and left knee exhibit a full range 
of motion.  Therefore, assignment of a rating more than the 
current 10 percent rating for patellofemoral pain syndrome in 
either the right knee or the left knee is not warranted under 
diagnostic code 5003.  (The veteran's complained-of pain 
without limitation of motion is contemplated in the current 
rating-a 10 percent rating for a major joint affected by 
noncompensable limitation of motion.  Diagnostic Code 5003.)  

Additionally, there is no objective evidence of instability 
or subluxation of the veteran's knees.  While the veteran is 
noted as having ligamentous laxity in her knees and 
reportedly wore knee braces, at no time since the initial 
grant of service connection has the veteran reported that 
either her right knee or left knee gives way, nor has a 
finding of instability been made by a physician.  Given the 
lack of instability or subluxation on clinical evaluation, 
there is no basis for a compensable award under diagnostic 
code 5257.  

The Board is mindful of the argument from the veteran's 
representative, that the veteran should be awarded separate 
ratings for arthritis of each knee and instability pursuant 
to VAOPGCPREC 23-97.  In that opinion, the General Counsel 
stated that when a knee disorder is rated under Diagnostic 
Code 5257, and a veteran also has limitation of motion which 
at least meets the criteria for a zero percent evaluation 
under Diagnostic Codes 5260 or 5261, separate evaluations may 
be assigned for arthritis with limitation of motion and for 
instability.  In this case, as noted above, there is no 
objective evidence of instability such that a compensable 
rating could be assigned under Diagnostic Code 5257.  

The Board also finds that the clinical evidence does not 
demonstrate ankylosis of the bilateral knees (diagnostic code 
5256), dislocation of semilunar cartilage with frequent 
episodes of locking, pain, and effusion (diagnostic code 
5258), or malunion of the tibia or fibula with knee 
disability (diagnostic code 5262).  

For all the foregoing reasons, the Board finds that since the 
initial February 16, 2002, grant of service connection, the 
10 percent ratings currently assigned for patellofemoral pain 
syndrome of the right knee and patellofemoral pain syndrome 
of the left knee are proper, and that the criteria for higher 
evaluations have not been met.  

B. Low Back Strain

The veteran filed her original application for service 
connection in February 2002.  As noted above, in a March 2002 
rating decision, the RO granted service connection and 
assigned a 10 percent disability rating for low back strain.  
In doing so, the veteran's disability was rated for 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2001).  

At the outset, the Board notes that, effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2005)).  

VA must consider the veteran's claim under both sets of 
criteria, with consideration of the revised criteria no 
sooner than the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on 
other grounds, 370 F. 3d 1124 (Fed. Cir. 2004); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  
The RO has considered the veteran's claim on appeal in light 
of the former and revised criteria, and in the above-noted 
August 2005 SSOC, the RO provided notice to the veteran of 
the revised criteria.  

The Board initially notes that the veteran is not service 
connected for intervertebral disc syndrome.  Therefore, 
consideration of that specific code is not for consideration.  

Under the former rating criteria for diagnostic code 5295, a 
10 percent rating is warranted with characteristic pain on 
motion.  A 20 percent rating is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  The Board notes that a 
40 percent rating is the maximum rating under diagnostic code 
5295.  

In addition, under diagnostic code 5292 limitation of motion 
of the lumbar spine that is slight warrants a 10 percent 
rating, and that is moderate warrants a 20 percent rating.  
When limitation of motion is severe, a 40 percent rating is 
warranted.  The maximum rating under diagnostic code 5292 is 
40 percent.  Furthermore, diagnostic code 5289 provides that 
a 40 percent rating will be assigned for ankylosis of the 
lumbar spine at a favorable angle, and a 50 percent rating 
for ankylosis at an unfavorable angle.  

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235-
5243) provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating and unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Additionally, in part, with respect to disability associated 
with the lumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Considering the evidence of record in light of the older 
rating criteria, the Board finds that from the date of the 
initial grant of service connection, February 16, 2002, the 
criteria for a rating in excess of 10 percent for low back 
strain have not been met.  

In reviewing the medical evidence, the Board notes that 
veteran's primary complaint with regard to her low back 
disability during this period has been pain in her low back.  
A report of a November 2001 VA examination, undertaken just 
prior to the veteran's separation from service, reflects 
flexion of the lumbar spine to 90 degrees with pain from 45 
degrees to 90 degrees; and extension to 30 degrees with pain 
from 15 degrees to 30 degrees.  Lateral flexion was to 35 
degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  Subsequent VA clinical records reflect a normal 
range of motion of the lumbar spine without pain on motion.  
Clinical evaluations have revealed no evidence of 
neurological deficit, ankylosis of the lumbar spine, muscle 
spasm or atrophy, guarding, or tenderness.  

Here, there simply is no clinical evidence to suggest that 
the veteran's pain (as alleged) is so disabling as to 
approximate the level of impairment required for the 
assignment of a rating more than the current 10 percent 
rating based under diagnostic code 5295.  As noted above, a 
10 percent rating compensates the veteran for characteristic 
pain on motion.  The medical evidence does not otherwise 
approximate lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position to warrant a 20 percent rating.  The 
Board also notes that the veteran's disability picture does 
not approximate a 40 percent rating under diagnostic code 
5295, nor is a higher rating to 20 percent or 40 percent, for 
moderate or severe limitation of motion of the lumbar spine 
under diagnostic code 5292 warranted.  

Additionally, the evidence does not reflect unfavorable 
ankylosis of the lumbar spine or complete bony fixation of 
the spine in a favorable or unfavorable angle, to warrant a 
rating to 50 percent, 60 percent, or 100 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289.  

Therefore, the Board finds that since the original grant of 
service connection, February 16, 2002, a rating in excess of 
10 percent under the older criteria is not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5286, 5289, 5292, 5295; DeLuca, 8 Vet. App. at 204-7. 

With respect to the veteran's claim under the revised rating 
criteria, the Board also finds that a rating in excess of 10 
percent for low back strain is not warranted.  In reviewing 
the medical evidence, the Board notes that veteran's primary 
complaint with regard to her low back strain has continued to 
be aching pain in her low back.  The pain allegedly flare-ups 
weekly, lasting a day, and is alleviated by rest.  
Precipitating or aggravating factors include sitting or 
standing.  VA clinical records during this period have 
reflected a full range of motion of the lumbar spine without 
pain on motion.  Clinical evaluations have revealed no 
evidence of neurological deficit, ankylosis of the lumbar 
spine, muscle spasm or atrophy, guarding, or tenderness.  

In a report of an October 2004 VA examination, the examiner 
noted that range of motion of the thoracolumbar spine was 
normal and there was no additional limitation of motion of 
the veteran's lumbar spine on repetitive use due to pain, 
fatigue, weakness, or lack of endurance.  At the same time, 
as a result of associated X-ray studies of the thoracic and 
lumbar spine, the examiner indicated that the veteran's low 
back strain, and/or pain associated with the disability, was 
the result of scoliosis and/or transitional vertebral bodies 
(located at T-12 with partial lumbarization as well as 
sacralization of the L5 segment).  Both the scoliosis and 
transitional vertebral bodies were noted by the examiner as 
being congenital, and that the transitional vertebral bodies 
had been aggravated by service.  The veteran's scoliosis was 
noted as not causing any significant occupational effect or 
as affecting the veteran's daily activities (i.e., no 
residual affect).  The transitional vertebral bodies were 
noted as affecting significant occupational activities in 
that the defect caused problems with lifting and carrying, as 
well as inhibiting prolonged standing.  Otherwise, the 
veteran's daily activities were mildly, at best, impacted by 
the defect.  

Here, even with consideration of the effect the veteran's low 
back strain (due to congenital defect) has on her 
occupational and daily activities, the clinical evidence 
simply does not suggest that the veteran's pain (as alleged) 
is so disabling as to approximate the level of impairment 
required for the assignment of a rating more than the current 
10 percent rating under diagnostic code 5237.  In this 
regard, the evidence does not approximate forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  As noted above, the veteran has a full 
range of motion of the thoracolumbar spine without pain on 
motion, and the 10 percent rating compensates the veteran for 
any pain and accompanying functional loss (e.g., problems 
lifting or carrying or prolonged standing due to pain).  
Furthermore, while the veteran has been identified as having 
scoliosis, the examiner reported that there were no residual 
effects associated with the scoliosis.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  

For the reasons set out above, the Board finds consideration 
of the veteran's service-connected low back strain under 
Diagnostic Code 5237 for lumbosacral strain does not result 
in a rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective as of September 26, 2003).  

The Board is also aware that a May 2002 X-ray of the 
veteran's lumbar spine revealed, in particular, narrowing at 
the L4-L5 and L5-S1 levels.  Here, any degenerative changes 
that may be inferred based on X-ray evidence of narrowing at 
the L4-L5 and L5-S1 levels are rated based on limitation of 
motion of the joints involved.  As noted above, the veteran's 
lumbar spine exhibits a full range of motion.  As such, a 
higher rating would not be warranted under Diagnostic Code 
5003.  (A rating has already been assigned based on 
limitation of motion.)



C. Left Ankle Tendonitis

The veteran's left ankle tendonitis is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024, for Tenosynovitis.  As noted 
above, Tenosynovitis is to be rated on limitation of motion 
of affected parts as degenerative arthritis under Diagnostic 
Code 5003.  Limitation of ankle motion is rated as 10 percent 
disabling when "moderate" in degree and 20 percent disabling 
when "marked" in degree.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2005).  Normal range of motion of the ankle is measured 
as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2005).  

VA outpatient treatment records and reports of VA examination 
reflect the veteran's complaints of pain and tenderness in 
her left ankle, periodic ankle sprains, and clinical findings 
of ligamentous laxity and tendon abnormality, along with left 
ankle swelling.  The evidence also includes reports both for 
and against a finding of left ankle instability.  In 
particular, a June 2004 progress note reflects that on 
examination, the veteran was noted to open up a bit with 
inversion of the left ankle.  The veteran's ankles also 
exhibited ligamentous laxity.  Anterior drawer test was equal 
bilaterally, and the veteran was noted to have high arches 
bilaterally.  

Range of motion of the left ankle has been reported within 
normal limits on clinical evaluations, and a VA examiner in 
October 2004 reported that there was no limitation of motion 
of the left ankle on repetitive use.  An October 2004 X-ray 
of the left ankle revealed the ankle mortise to be well 
maintained, without fracture or dislocation.  The trabecular 
pattern appeared normal and soft tissues were unremarkable.  
The report of a July 2005 whole body bone scan reflects an 
impression of changes most consistent with mild degenerative 
joint disease.  

Here, since the initial grant of service connection, clinical 
findings have reflected a normal range of motion of the left 
ankle.  While there have been medical findings of instability 
of the left ankle, VA's Schedule for Rating Disabilities does 
not provide for rating ligamentous laxity/instability of the 
ankle joint.  In addition, the medical evidence reflects that 
the veteran's ligamentous laxity does not impact on her left 
ankle range of motion, which is normal.  Furthermore, there 
is no functional loss due to limited or excess motion, pain, 
weakness, excess fatigability, or incoordination.  As such, 
the Board does not find that the veteran's left ankle 
tendonitis more nearly approximates moderate limitation of 
motion and a 10 percent rating under Diagnostic Code 5271.  
Likewise, the Board does not find that the evidence reflects 
ankylosis of the ankle or ankle joints (diagnostic codes 5270 
and 5272), malunion of the os calcis or astragalus 
(diagnostic code 5273) or astragalectomy (diagnostic code 
5274).  

The Board also notes that, even assuming in favor of the 
veteran on the question of degenerative changes of the left 
ankle joint, as suggested by the report of June 2005 whole 
body bone scan, a higher rating would not be warranted under 
diagnostic code 5003.  As noted above, under diagnostic code 
5003, degenerative arthritis is rated based on limitation of 
motion under the appropriate diagnostic codes for the joint 
involved.  Here, there is an absence of limitation of motion 
of the left ankle.  

For all the foregoing reasons, the Board finds that since the 
initial February 16, 2002, grant of service connection, a 
noncompensable rating currently assigned for left ankle 
tendonitis is proper, and that the criteria for higher 
evaluation have not been met.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5024, 5271.  

D.  Extraschedular Rating

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
disabilities of the knees, low back, or left ankle are so 
exceptional or unusual as to warrant the assignment of higher 
ratings on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005) (considered in the March 2002 rating 
decision on appeal).  There simply is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or frequent periods of 
hospitalization, or evidence that any disabilities affecting 
the veteran's knees, low back, or left ankle has otherwise 
rendered impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claims for initial ratings 
in excess of 10 percent for patellofemoral pain syndrome of 
the right and left knees, and for low back strain, and an 
initial compensable rating for left ankle tendonitis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for patellofemoral 
pain syndrome of the right knee is denied.  

An initial rating in excess of 10 percent for patellofemoral 
pain syndrome of the left knee is denied.  

An initial rating in excess of 10 percent for low back strain 
is denied.  

An initial compensable rating for left ankle tendonitis is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


